DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0011064 A1 to Hwang et al. (“Hwang”) in view of U.S. Patent Application Publication No. 2010/0105185 A1 to Ku et al. (“Ku”) and U.S. Patent No. 6,380,055 B2 to Gardner et al. (“Gardner”).												As to claim 9, although Hwang discloses a semiconductor device comprising: a gate stack (110, 163, 165, 167) comprising interlayer insulating layers (110) and conductive patterns (163, 165, 167) alternately stacked on each other; a channel hole (121) passing through the gate stack (110, 163, 165, 167); a memory layer (161) formed on a sidewall of the channel hole (121); a channel layer (130) formed on the memory layer (161); a core insulating layer (140) filling a central region of the channel hole (121); and a capping layer (135) formed on the core insulating layer (140) and surrounded by an upper end of the channel layer (130), wherein the capping layer (135) has a conductive dopant (n doped) (See Fig. 2, Fig. 4, Fig. 5, ¶ 0041, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0051, ¶ 0052, ¶ 0055, ¶ 0056, ¶ 0057, ¶ 0058) (Notes: the limitation “channel hole” is filled), Hwang does not further disclose wherein the capping layer comprises a As to claim 10, Hwang further discloses wherein the capping layer (135) fills a top portion (125) of the channel hole (121) (See Fig. 2, ¶ 0051).					As to claim 13, Hwang in view of Ku and Gardner further discloses wherein the growth inhibition impurity includes at least one of carbon, nitrogen, or oxygen (See Ku ¶ 0021 and Gardner Column 5, lines 66-67, Column 6, lines 1-8).			As to claim 14, Hwang and Gardner further disclose wherein the conductive dopant includes an n-type or a p-type dopant (See Hwang ¶ 0058 and Ku ¶ 0021).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0011064 A1 to Hwang et al. (“Hwang”), U.S. Patent Application Publication No. 2010/0105185 A1 to Ku et al. (“Ku”), and U.S. Patent No. 6,380,055 B2 to Gardner et al. (“Gardner”) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2005/0037555 A1 to Chen et al. (“Chen”). The teachings of Hwang, Ku, and Gardner have been discussed above.									As to claim 15, although Hwang in view of Ku and Gardner discloses wherein the capping layer (135/26/104) comprises a polycrystalline film (135/26/104) (See Hwang ¶ 0058, Ku ¶ 0018, and Gardner Column 5, lines 26-41), Hwang, Ku, and Gardner do not further disclose wherein the polycrystalline film has a grain size less than 100Å.											However, Chen does disclose wherein the polycrystalline film (5) has a grain size less than 100Å (See Fig. 4, ¶ 0013).								In view of the teachings of Hwang, Ku, Gardner, and Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hwang to have wherein the polycrystalline film has a grain size less than 100Å because having a grain size less than 100Å can form a smooth top surface to allow improved line width control (See Chen ¶ 0013).	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0011064 A1 to Hwang et al. (“Hwang”), U.S. Patent Application Publication No. 2010/0105185 A1 to Ku et al. (“Ku”), and U.S. Patent No. 6,380,055 B2 to Gardner et al. (“Gardner”) as applied to claim 9 above, and further in view of U.S. Patent Application Publication No. 2012/0043600 A1 to Van der Vegt et al. et al. (“Van der Vegt”). The teachings of Hwang, Ku, and Gardner have been discussed above.						As to claim 16, although Hwang in view of Ku and Gardner discloses the plurality of second silicon layers (23, 25/106, 130) are sheet regions (23, 25/106, 130) implanted with carbon and nitrogen (See Ku ¶ 0021 and Gardner Column 5, lines 66-67, Column 6, lines 1-8), Hwang, Ku, and Gardner do not further disclose wherein the plurality of second silicon layers has a smaller grain size than the plurality of first silicon layers.												However, Van der Vegt does disclose implanting an impurity material such as an carbon-based material and nitrogen-based material can mitigate the increase in grain size of a polycrystalline silicon gate (110) (See ¶ 0017, ¶ 0022, ¶ 0028).				In view of the teachings of Hwang, Ku, Gardner, and Van der Vegt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the plurality of second silicon layers has a smaller grain size than the plurality of first silicon layers because Ku and Gardner already teach implanting carbon and/or nitrogen to form the plurality of second silicon layers such that the plurality of second silicon layers has a smaller grain size to prevent undesirable diffusion (See Ku ¶ 0022, Gardner Column 5, lines 66-67, Column 6, lines 1-58, and Van der Vegt ¶ 0017).
		
Response to Arguments
Applicant's arguments with respect to claim 9 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Kadosh et al. (US 5,744,371).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DAVID CHEN/Primary Examiner, Art Unit 2815